Citation Nr: 1759372	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  As set forth above, the claim is currently in the jurisdiction of the RO in Wichita, Kansas.  

In September 2011, August 2014, September 2015, and September 2017, the Board remanded the matter for further evidentiary development and due process considerations.


FINDINGS OF FACT

On November 28, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in November 2017 indicating that he wished to withdraw this appeal as he was now in receipt of the maximum benefit available.  The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  In that regard, the Board notes that the Veteran, a former VA Rating Veterans Specialist Representative (RVSR), has been awarded a 100 percent schedular rating for PTSD from the date of his claim.  PTSD is his sole service-connected disability.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).

Under these circumstances, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal is dismissed.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


